         Case 1:19-cv-00365-PAE Document 81 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HUGO KAYO,

                                       Plaintiff,                        19 Civ. 365 (PAE)
                           -v-
                                                                               ORDER
 PETER MERTZ, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       It has come to the Court’s attention that some items of documentary evidence cited in the

parties’ papers supporting and opposing the parties’ respective summary judgment motions are

not attached or otherwise available on the docket. For example, the N. Jeffrey Brown

Declaration cites to pages of the depositions of Hugo Kayo and Peter Mertz that are not attached

to the declaration as exhibits. See Dkt. 48 ¶¶ 8, 48. Plaintiff’s counter Rule 56.1 statement

references a “Hazan Declaration” and corresponding exhibits that the Court has been unable to

locate on the docket. See Dkt. 69 ¶ 12.

       The parties are directed to review their supporting papers file forthwith copies of any

documents cited in their 56.1 statements or supporting declarations that are not currently

available on the docket.



       SO ORDERED.

                                                              
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: March 4, 2021
       New York, New York
